EXHIBIT JL Montgomery Consulting, LLC March , EAU Technologies, Inc. 1890 Cobb International Blvd., Suite A Kennesaw, Georgia 30152 Re: Limited Waiver of Section 2.4 of Exhibit A to the Consulting Agreement dated May 1, 2006. Gentlemen: Reference is made to the Consulting Agreement dated May 1, 2006, by and between JL Montgomery Consulting, LLC (the "Investor") and EAU Technologies, Inc. (the "Company"). The Board of Directors of the Company, or the Compensation Committee thereof, has approved the issuance of 100,000 shares of its $0.0001 par value common stock at a sales price of $1.00 per share to Theodore C.
